Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 03 November 2020 the following has occurred: claims 1 and 10 have been amended; claims 2-9, 13-14 and 19-20 have been canceled; claim 21 is newly added.
Now claims 1, 10-12, 15-18 and 21 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a central station in claim 1
a work station claim 1
an information correcting unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a central station is being read from Figure 2, element 101, paragraph [0031]
a work station is being read from Figure 2, element 1021, paragraph [0036]
an information correcting unit is being read from Figure 2, element 1024, paragraph [0064]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 

(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, 15-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 10 recite, while their dependent claims incorporate the limitation “the central station is configured to… send the first patient information and the first medication information to the work station… based on a determination that the connection between the work station and the central station has not been established, determine whether the first information and the second information are the same”, as drafted, the Examiner is confused as to how first information can be received from the central station if a connection has not been established For Examination purposes the Examiner is interpreting this to mean determination of a current connection not being established.
Claim limitations 
a central station in claim 1
a work station in claim 1
an information correcting unit in claim 1
Invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Neither the specification nor the figures recite any of a computer or hardware components (i.e., a processor, a memory) for providing sufficient structure for performance of the various functionality claimed by the various “stations” and “units”.
For Examination purposes the “stations” will be interpreted to be hardware (i.e., a computer, a server, or a processor and memory), while the various “units” will be interpreted to be software implemented by hardware.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0200369 (hereafter “Batch”) in view of U.S. Patent App. No. 2017/0043089 (hereafter “Handler”), in view of U.S. Patent App. No. 2013/0006666 (hereafter “Schneider”).

Regarding (Currently Amended) claim 1, Batch teaches an infusion management system (Batch: Figures 1-2, paragraphs [0017]-[0018], “a system for managing pending medication orders pertaining to a patient located in a healthcare facility, the system comprising an infusion pump located at the patient, a controller located at the infusion pump and being in operational control over the infusion pump”), comprising:
--a central station (Batch: Figures 1-2, element 35, paragraph [0035], “a server 35, which may take the form of any server or servers in a health care facility. The box 35 identified as "server" may be a single server or it may comprise multiple servers or computers and memory for data storage”. The Examiner notes that the server described above reads on the central station under the broadest reasonable interpretation); and
--an infusion system, comprising a work station, an information reading device, an information correcting unit, and a single pump (Batch: Figures 1-2, paragraph [0034], “An infusion pump system 20 is shown connected with a patient 22 to infuse medication… The pump system includes an infusion pump 28 located at the left side of a controller 30 and an auto identification module 32 or "auto ID module" located to the right side of the controller. The identification module in this case includes a tethered 33 bar code reader 34”, paragraph [0040], “The illustrative controller 30 discussed herein and shown in the drawings as a separate unit may actually be a part of an infusion pump or other medical instrument, as may the display 42”. Also see, paragraph [0025]. The Examiner interprets the controller a workstation under the broadest reasonable interpretation);
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known 
--wherein the central station is configured to acquire first patient information and first medication information (Batch: Figures 1, 3, 5-7, paragraph [0035], “The server 35 electronically receives medication orders from physicians from one or more sources 36, such as the pharmacy information system (PIS), laptop computers, physician order entry devices, personal digital assistants ("PDA"), and other devices”, paragraph [0060], “A new medication order is generated 100 by a physician to have a selected medication administered to a selected patient… the server updates 104 a list of pending medication orders for the selected patient to include the new medication order having an assigned Order ID”), and 
--send the first patient information and the first medication information to the work station; the work station is configured to receive the first patient information and the first medication information from the central station, and […] (Batch: Figures 6-7, paragraph [0018], “wherein the controller processor is configured to… receive pending medication orders pertaining to the identified patient”, paragraph [0047], “the server then uploads the pending orders to the controller. The list of pending orders may appear on the display 42 of the controller as shown in FIG. 3”, paragraph [0053], “A patient is identified 60 and the pending orders for that patient are communicated to the infusion pump or controller of that pump 62”, sending pending medication orders”);
--the central station is further configured to generate information carriers of the first patient information and the first medication information, to obtain a patient information carrier and a medication information carrier (Batch: paragraph [0036], “print physical labels for the medications to be administered to patients. These labels may include various data such as patient name, medication name, concentration, and may include actual pumping parameters, such as a rate and a volume to be infused (''VTBI") as well as time for administration and other information. The label may also include a bar code label, either two dimensional or linear, or an RFID tag, or other machine readable data source”, paragraph [0038], “a patient 22 has a wrist band 38 with a line bar code that indicates the patient identification number and/or name, or other information specific to this patient”);
--the information reading device is configured to acquire, according to the first patient information, second information from the patient information carrier and the medication information carrier generated by the central station, wherein the second information comprises second patient information and second medication information (Batch: Figure 2, paragraph [0018], “an identification device configured to acquire patient identification data from the patient and provide that patient identification data to the controller”, paragraph [0023], “the identification device is also configured to acquire medication identification data from a medication and provide that medication identification data to the controller”, paragraph [0038], “Using either an embedded bar code reader 40 or a tethered 33 bar code scanner 34 forming a part of an Auto ID module 3 2 as shown in FIG. 2, the clinician would scan the patient ID bracelet. The scanned patient ID would be sent from the Auto ID module 32 to the controller thereby informing the controller that it is now associated with a particular patient”, paragraph [0041], “scan a medication container 24 label 46 (FIG. 1) that contains patient ID, drug name, drug concentration, and drug dose. This information would then be passed to the controller”); and
--the work station is further configured to acquire the second information obtained by the information reading device (Batch: Figure 2, paragraph [0018], “an identification device configured to acquire patient identification data from the patient and provide that patient identification data to the controller”, paragraph [0023], “the identification device is also configured to acquire medication identification data from a medication and provide that medication identification data to the controller”, paragraph [0038], “Using either an embedded bar code reader 40 or a tethered 33 bar code scanner 34 forming a part of an Auto ID module 3 2 as shown in FIG. 2, the clinician would scan the patient ID bracelet. The scanned patient ID would be sent from the Auto ID module 32 to the controller thereby informing the controller that it is now associated with a particular patient”, paragraph [0041], “scan a medication container 24 label 46 (FIG. 1) that contains patient ID, drug name, drug concentration, and drug dose. This information would then be passed to the controller”); […];
--based on […] the connection between the work station and the central station [… being …] established, acquire third information from the central station through the connection according to the first patient information, wherein the third information is most-recently-collected information and comprises third patient information and third medication information (Batch: paragraph [0023], “the controller processor communicates to a second processor of the healthcare facility to obtain any updated information about the selected pending medication order”, paragraph [0061], “pending medication orders may be updated dynamically whenever another medication order is generated or an existing medication order is cancelled or modified for the selected patient”. Also see, paragraph [0045]. The Examiner interprets the receiving of any updated information about the pending orders for the patient third information that is acquired based on the established connection between the work station and central station, this is in agreement with Applicant’s specification paragraph [0046]);
--determine whether the first information, the second information, and the third information are the same; and control the single pump to perform infusion according to the first information when the first information, the second information, and the third information are the same (Batch: paragraphs [0023]-[0024], “compares the drug identifier and drug administration information to the pending medication orders and if a match to a pending order is determined, the controller processor enables selection of the matched pending order. The controller processor automatically programs the infusion pump with pumping parameters for the matched pending order when the matched order is selected”, paragraph [0045], “In a networked environment, these parameters could be checked with an order entry system to verify that the right order is being administered to the right patient”, paragraph [0049], “orders may have exactly the same information in them that is on the bar code label 46 on the medication container 24 for the patient, or the order may have been updated since the bar code label was printed”. Also see, paragraphs [0018], [0038], [0041], [0061]. The Examiner interprets the checking for updates a comparison of the first and third information. The Examiner notes under the broadest reasonable interpretation this teaches what the claim requires as when there is no update information (i.e. first and third information are the same) and first and second are the same, the pump is controlled); or
compares the drug identifier and drug administration information to the pending medication orders and if a match to a pending order is determined”, paragraph [0052], “the controller 30 may also compare the programmed information to an internal or external drug library 44”);
--send a control command to the information correcting unit when […] information [… is …] different (Batch: paragraph [0015], “an alert is communicated to the clinician that the parameter entered is either incorrect or out of an appropriate range for that medication as established by the institution”, paragraph [0056], “the server sends an alert or warning to a preselected individual or individuals, such as another clinician, a supervisor, or administrator, to resolve the transaction”, paragraph [0064], “the server may generate 124 an alert or warning in order to prompt the clinician or some other person to investigate”); and
--control the single pump to perform infusion according to fourth information, wherein the fourth information comprises fourth patient information and fourth medication information and is obtained by executing a correction instruction, and the correction instruction is inputted by a user for correcting the first information or the second information and is received in response to receiving the control command (Batch: paragraph [0045], “the clinician may manually program the pump with the pumping parameters”; paragraphs [0053]-[0054], “unable to automatically select a pending order based on a medication container scan, a pending order may be manually selected 70… the controller may automatically program the pump for the infusion parameters 76. If this is not possible, the infusion pump must be manually programmed 78”. Also see, paragraphs [0023]-[0024], [0057]. The Examiner interprets the alerts received based on the determined difference of incorrect parameters, and the use of the manual entry/selection read 
The Examiner notes Batch has been interpreted to teach:
--based on […] the connection between the work station and the central station [… being …] established, acquire third information from the central station through the connection according to the first patient information, wherein the third information is most-recently-collected information and comprises third patient information and third medication information;
In the event that Batch does not explicitly teach this feature, Handler at paragraphs [0041]-[0042], explicitly teaches this feature, the motivation to combine the teachings on Handler within the teachings of Batch is to provide “improvements for interoperability and patient care” (Handler: paragraph [0066]).
Batch may not explicitly teach (underlined below for clarity):
--save the first patient information and the first medication information as first information;
Handler teaches save the first patient information and the first medication information as first information (Handler: paragraphs [0041]-[0042], “the infusion pump 102 maybe configured to receive electronic prescriptions ( or software updates) from the HIS 120 or other pharmacy system via the infusion gateway 112… the infusion pump 102 may be configured to periodically poll the gateway 112 to determine if an electronic prescription (or software update) is awaiting to be downloaded to the pump”. Also see, paragraph [0058]. The Examiner notes to download is to receive and store data, which teaches what is required);
One of ordinary skill in the art before the effective filing date would have found it obvious to include saving received patient and medical information at the work station as taught 
Batch and Handler may not explicitly teach (underlined below for clarity):
--determine whether a connection between the work station and the central station has been established;
--based on a determination that the connection between the work station and the central station has been established, acquire third information from the central station through the connection according to the first patient information,
--based on a determination that the connection between the work station and the central station has not been established, determine whether the first information and the second information are the same;
--send a control command to the information correcting unit when the first information and the second information are different;
Schneider teaches determine whether a connection between the work station and the central station has been established (Schneider: paragraph [0013], “all of the plurality of patient interface devices each may comprise an infusion pump”, paragraph [0064], “reporting may inform the master database 113 that such patient interface devices 101 are still connected to the network 102… Relatedly, a lack of such reporting may indicate to the master database 113 that a patient interface device is missing or inoperative”. Also see, paragraphs [0097]-[0100], [0128], [0138]. The Examiner notes this is determination of a connection);
--based on a determination that the connection between the work station and the central station has been established, acquire third information from the central station through the reporting may inform the master database 113 that such patient interface devices 101 are still connected to the network 102… Relatedly, a lack of such reporting may indicate to the master database 113 that a patient interface device is missing or inoperative”. Also see, paragraphs [0097]-[0100], [0128], [0138]. The Examiner notes it would be prima facie obvious to substitute the use of the determination as taught by Schneider within the checking for updated information available at the central server as taught by Batch since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious),
--based on a determination that the connection between the work station and the central station has not been established, determine whether the first information and the second information are the same (Schneider: paragraph [0128], “scanning of bar codes associated with the caregiver and patient using a bar code scanner… enter into the first patient interface device 101a identification data for the medication to be administered… If the medication is approved for the first patient, the patient interface device 101a may generate a patient-specific control data for the patient and load the appropriate infusion parameters from the patient-specific guidance data set 109 for the first patient… there may be no need for the first patient interface device 101a to engage in network communications to determine if it is permissible to perform the infusion. Thus, during network outages, the first patient interface device 101a may remain operational”. Also see, paragraphs [0064], [0097]-[0100], [0138]. The Examiner interprets this as determination of information when the connection has not been established);
when the first information and the second information are different (Schneider: paragraph [0128], “scanning of bar codes associated with the caregiver and patient using a bar code scanner… enter into the first patient interface device 101a identification data for the medication to be administered… If the medication is not one of the medications approved for use with the first patient an audio and/or visual alarm may be generated by the patient interface device 101a to alert the caregiver of this fact”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining whether a connection has been established between the infusion system and the central station and performing collection of data accordingly as taught by Schneider within the connection between the central workstation and infusion system as taught by Batch and Handler with the motivation of “improved medication delivery” (Schneider: paragraph [0006]).

REGARDING CLAIM(S) 10:
Claim(s) 10 is/are analogous to Claim(s) 1, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding (Original) claim 11, Batch, Handler and Schneider teaches the limitations of claim 10, and further teaches wherein acquiring first patient information and first medication information by the central station comprises: acquiring, by a patient information management unit of the central station, the first patient information and medical advice information corresponding to the first patient information (Batch: Figures 1, 3, 5-7, paragraph [0035], “The server 35 electronically receives medication orders from physicians from one or more sources 36, such as the pharmacy information system (PIS), laptop computers, physician order entry devices, personal digital assistants ("PDA"), and other devices”, paragraph [0060], “A new medication order is generated 100 by a physician to have a selected medication administered to a selected patient… the server updates 104 a list of pending medication orders for the selected patient to include the new medication order having an assigned Order ID.”); and
--determining, by a medical advice analyzing unit of the central station, the first medication information, according to the first patient information and the medical advice information acquired by the patient information management unit and a medicine library (Batch: paragraph [0015], “a customizable drug library which is capable of monitoring the parameter entry process and interacting with the clinician should an incorrect entry or an out-of-range entry be attempted”, paragraph [0023], “a drug library, compare the medication identification data to data of the drug library and provide an alert if the medication identification data is not in conformance with the drug library”. Also see, paragraph [0052]; Handler: paragraph [0066], “one or more drug libraries that define operational parameter limits based on patient weight, gender, care area, etc… adjust prescription settings based on analysis of the data 130, 140, and/or 150”. The Examiner interprets in both references a drug library is used to analyze the prescription (advice) to determine the final prescription to be used for a patient (first medication information)).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known 
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 12, Batch, Handler and Schneider teaches the limitations of claim 11, and further teaches wherein the infusion management system further comprises a clinical information system (CIS), and the infusion management method further comprises: sending, by the CIS, the first patient information and the medical advice information corresponding to the first patient information (Handler: Figure 1, element 120, paragraph [0037], “The network 118 is communicatively coupled to a hospital information system ("HIS") 120”, paragraph [0041], “receive electronic prescriptions (or software updates) from the HIS 120”. Also see, paragraph [0044]); and
--acquiring the first patient information and medical advice information corresponding to the first patient information by a patient information management unit comprising: receiving, by the patient information management unit, the first patient information and the medical advice information corresponding to the first patient information from the CIS (Handler: Figure 1, element 120, paragraph [0041], “receive electronic prescriptions (or software updates) from the HIS 120”. Also see, paragraph [0044]. The Examiner interprets in combination with Batch using a HIS (CIS) to provide the information to the system of Batch is obvious).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 15, Batch, Handler and Schneider teaches the limitations of claim 11, and further teaches wherein the central station further comprises an alerting unit, and the method further comprises: generating and outputting, by the alerting unit, an alerting signal for prompting a user, when the infusion system satisfies a fault condition in a fault database (Batch: paragraph [0037], “monitoring the amount of time elapsed since the controlled-item-removed signal and if the elapsed time exceeds a predetermined time, send an alert signal”, paragraphs [0051]-[0052]. “check for any drug library limit-exceeded alerts… compare the programmed information to an internal or external drug library 44 having institution-determined safe delivery limits for authorized medications. If the programming is outside a limit, an alert or warning is provided to the clinician”. Also see, paragraph [0059]; Handler: paragraphs [0067]-[0068], “generate its own alerts and/or alarms based on the data 130, 140, and/or 150 (and derivatives thereof). The integration engine 160 may include a list or table of alarms/ alerts and corresponding threshold conditions”. Also see, paragraph [0042]).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) an alerting unit, the software/algorithms of the systems of Batch, Handler and Schneider in combination teach the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one 
The motivation is the same as in claim 10, incorporated herein.

Regarding (Original) claim 16, Batch, Handler and Schneider teaches the limitations of claim 11, and further teaches further comprising: acquiring from the infusion system, by a data calculating unit of the central station, infusion state parameters corresponding to the first patient information (Handler: paragraphs [0042]-[0044], “The infusion pump 102 is configured to monitor the progress of the therapy and periodically transmit infusion therapy progress data 130 to the gateway 112. The therapy progress data 130, as disclosed herein, may include, for example, an infusion rate, dose, a total volume infused, a time remaining for the therapy, drug concentration, rate change, a volume remaining within a medication container, a drug name, a patient identifier, titration information, bolus information, a care area identifier, a timestamp when the data was generated, an alarm condition, an alert condition, an event, etc.”); and 
--saving, by an auto-archiving unit of the central station, the first patient information, the first medication information, and the infusion state parameters (Batch: paragraphs [0022]-[0023], [0044]-[0045], [0058]-[0059]; Handler: Figure 1, paragraphs [0042]-[0044], “The HIS 120 may include one or more servers configured to process or store medical data. The HIS 120 may also include one or more servers for analyzing medical data or receiving medical data from other portions of the hospital environment 100… The HIS 120 may use a patient identifier, or similar, to determine which EMR is to receive medical data for storage… The CQI system is The HIS 120 may also include or be connected to one or more monitors configured to display at least a portion of the infusion therapy progress data 130. The HIS 120 may further integrate the infusion therapy progress data 130, renal failure therapy progress data 140, and/or physiological data 150 into clinician documentation to provide quick and accurate infusion pump documentation and access to near real-time trends, and contextual patient infusion data that improves patient treatment”. The progress data is provided to the HIS for storage and archiving).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) a data calculating unit, (b) an auto-archiving unit, the software/algorithms of the systems of Batch, Handler and Schneider in combination teach the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the system of Batch, Handler and Schneider separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
The motivation is the same as in claim 10, incorporated herein.

Regarding (Original) claim 17, Batch, Handler and Schneider teaches the limitations of claim 15, and further teaches wherein the infusion management method further comprises: monitoring, by a central monitoring unit of the central station, an infusion state of the infusion monitor the infusion pump and provide a pending-order-executed signal to a second processor of the healthcare facility upon determining the existence of infusion by the infusion pump… provides a controlled-item-administration signal to a second processor of the healthcare facility. The second processor is configured to note the controlled-item-administration signal to a log and thereby resolve a controlled-item-removed transaction”, paragraph [0037], “The server may also begin monitoring the amount of time elapsed since the controlled-item-removed signal and if the elapsed time exceeds a predetermined time, send an alert signal”); and 
--generating and outputting an alerting signal for prompting a user by the alerting unit, when the infusion system satisfies a fault condition in a fault database comprising: outputting, by the alerting unit, the alerting signal when the infusion state monitored by the central monitoring unit satisfies the fault condition in the fault database (Batch: paragraph [0037], “monitoring the amount of time elapsed since the controlled-item-removed signal and if the elapsed time exceeds a predetermined time, send an alert signal”, paragraphs [0051]-[0052]. “check for any drug library limit-exceeded alerts… compare the programmed information to an internal or external drug library 44 having institution-determined safe delivery limits for authorized medications. If the programming is outside a limit, an alert or warning is provided to the clinician.”. Also see, paragraph [0059]; Handler: paragraphs [0067]-[0068], “generate its own alerts and/or alarms based on the data 130, 140, and/or 150 (and derivatives thereof). The integration engine 160 may include a list or table of alarms/ alerts and corresponding threshold conditions”. Also see, paragraph [0042]).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, 
The motivation is the same as in claim 10, incorporated herein.

Regarding (Original) claim 18, Batch, Handler and Schneider teaches the limitations of claim 11, and further teaches further comprising: setting, by a system setting unit of the central station, system parameters for the infusion management system (Batch: paragraphs [0023], [0035], [0060]; Handler: paragraph [0121], “The integration engine 160, through the user interface 1300, then enables a user to change therapy parameters or settings, which causes the integration engine 160 to send one or more messages to the appropriate medical device with the programming instructions. In this manner, the integration engine 160 enables a clinician to program the medical devices connected to or otherwise associated with a patient from one device, for example, the monitor 106”. Also see, paragraph [0108]).
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) a system setting unit, the 
The motivation is the same as in claim 10, incorporated herein.

Regarding (New) claim 21, Batch, Handler and Schneider teaches the limitations of claim 16, and further teaches wherein the infusion state parameters comprise infusion data during an infusion process and equipment parameters (Handler: paragraphs [0042]-[0044], “The therapy progress data 130, as disclosed herein, may include, for example, an infusion rate, dose, a total volume infused, a time remaining for the therapy, drug concentration, rate change, a volume remaining within a medication container, a drug name, a patient identifier, titration information, bolus information, a care area identifier, a timestamp when the data was generated, an alarm condition, an alert condition, an event, etc.”).
The motivation is the same as in claim 10, incorporated herein. 

Response to Arguments
Applicant’s arguments filed on 03 November 2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 03 November 2020.

Specification/Drawing
In response to Applicants arguments the abstract objection has been removed.
In response to the drawings submitted 03 November 2020 the objection has been removed.

Rejections under 35 U.S.C. § 112
Regarding the rejections of claims 1-9 and 19-20 the Examiner has considered the applicant’s arguments; however the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
One of ordinary skill in the art would understand that, in light of the specification, the "central station" is hardware such as a server which can obtain and save data from databases and perform calculations, and so on… the work station can include a control portion (see paragraph [0037] the specification as originally filed). One of ordinary skill in the art would understand that, in light of the specification, the "work station" is hardware such as a controller… the "information correcting unit" is a device where users can input the correction instruction.

The Examiner respectfully disagrees.
	It is respectfully submitted, that the Applicant’s specification, even in view of the certified translated foreign priority document does not recite sufficient structure for the central station, work station or information correcting unit of claim 1. In particular no hardware is described for either the central station or the work station at best paragraph [0075] describes a remote server, in connection with the central station but does not recite any structure for the work station, furthermore the backup server is recited at a high level of generality and not explicitly linked to providing the necessary structure for the central station. The information correcting unit does is not described using any hardware it is simply described performing a 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that Batch, Handler, other cited documents, and any combination thereof fail to disclose, teach, or suggest "based on a determination that the connection between the work station and the central station has been established, acquire third information from the central station through the connection according to the first patient information, wherein the third information is most-recently-collected information and comprises third patient information and third medication information; determine whether the first information, the second information, and the third information are the same; and control the single pump to perform infusion according to the first information when the first information, the second information, and the third information are the same" as recited in amended claim 1… the combination of Batch and Schneider relates to determining whether to connect to the network and updating the selected pending medication order. The combination of Batch and Schneider however does not disclose or suggest selection of the manner of judging whether the first information is correct based on whether the connection between the work station and the central station is established or not… Batch however does not disclose or suggest performing infusion according to the first information when the first information, the second information, and the third information are the same

The Examiner respectfully disagrees.
	It is respectfully submitted, it is the combination of Batch, Handler and Schneider which teaches the argued limitations under the broadest reasonable interpretation. In particular Batch teaches checking for third information (see above, but at least paragraph [0023]) using an established connection to the central server, although Batch does not explicitly check for this connection, Schneider does (see above, but at least paragraph [0064]). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to 
	Furthermore the performance of the infusion when all of the information matches is taught by Batch (see above, but at least paragraphs [0023]-[0024]), in particular noting that the  pump is programmed to perform the matched order, which is the same as the claim requires the data to match, which therefore teaches what is required under the broadest reasonable interpretation.

Applicant further argues:
Batch, Handler, other cited documents, and any combination thereof fail to disclose, teach, or suggest "based on a determination that the connection between the work station and the central station has not been established, determine whether the first information and the second information are the same; send a control command to the information correcting unit when the first information and the second information are different; and control the single pump to perform infusion according to fourth information, wherein the fourth information comprises fourth patient information and fourth medication information and is obtained by executing a correction instruction, and the correction instruction is inputted by a user for correcting the first information or the second information and is received in response to receiving the control command" as recited in amended claim 1… the combination of Batch and Schneider relates to that the pump can be manually programmed and relates to alerting if the medication is not one of the medications approved for use with the first patient. The combination of Batch and Schneider however does not disclose how to avoid information errors caused by untimely information update when the network connection is not established… nowhere do Batch and Schneider disclose details on how to update the first information when the first information is incorrect based on a determination that the connection between the work station and the central station has not been established.

The Examiner respectfully disagrees.
	It is respectfully submitted, that the combination Batch, Handler and Schneider which teaches the argued limitations under the broadest reasonable interpretation. In particular Batch teaches determination of the data, and providing and alert (signal) to the clinician’s interface (an information correction unit) for the clinician to fix the error (see above, but at least paragraphs [0015], [0023] and [0064]), which then allows the clinician to manually enter the fourth 
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;

(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.L./Examiner, Art Unit 3626             


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626